Per Curiam:

The appeal herein is dismissed upon the ground that the judgment sought to be reviewed is joint and the record fails to disclose summons and severance. Hartford Accident & Indemnity Co. v. Bunn, 285 U. S. 169; Capital National Bank v. Board of Supervisors, 286 U. S. 550; Fidelity Union Casualty Co. v. Hanson, 287 U. S. 599; Louisville & Nashville R. Co. v. Parker, 287 U. S. 569; Wagner Tug Boat Co. v. Meagher, 287 U. S. 657; Missouri State Life Ins. Co. v. Johnson, 288 U. S. 609; Morgenthau v. Stephens, 294 U. S. 720. Mr. U. M. Simon for appellants.